DETAILED ACTION

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Claim 20 is drawn to a “medium readable by a computer”.  The specification does not clearly limit the utilization of a non-transitory computer-readable recording medium and, thus does not constitute functional descriptive material.  Therefore, when the broadest reasonable interpretation of a claim covers a transitory signal per se, which does not fall into any of the 4 categories of invention (i.e. process, machine, manufacture, or composition of matter), the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  Hence, claims 9-15 do not fall within any statutory category under 35 USC §101.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahim et al. (WO 2021/053006 A1), hereafter Roya in view of Trivisonno et al. (WO 2021/028053 A1), hereafter Ricca.

	Regarding claim 1, Roya states an apparatus (see Fig. 7 target gNB as an apparatus), comprising at least one processor and at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause an apparatus to perform:
	control receiving, from a network node (see Fig. 7, source gNB as a network node), a message comprising a requested quality of service (QoS) profile and one or more alternative QoS profiles, wherein the QoS profiles are associated with a communication with a user equipment (see Fig. 7, step 3 as a HO request message having QoS profiles);
	determine that the requested QoS profile cannot be provided by the apparatus for a communication between the apparatus and the user equipment (see Fig. 7 UE as a user equipment, further refer to step 4…the target gNB performs the admission control taking into consideration the subset or all of the plurality of QoS profiles received or indicated in the HO request and determines, as described above, a new QoS profile the target gNB is capable to provide which is also referred to as to the QoS profile admitted by the target gNB or as the admitted QoS profile (i.e. hence determination about requested QoS profile cannot be provided ). The QoS profile admitted by the target gNB is included in the HO response at “5…..the admitted QoS see page 28 lines 30- 35 and page 29 lines 1- 14). 
	Here Roya teaches about requested QoS profiles but fails to explicitly state about alternate QoS profile and also silent about determining that at least one of the one or more alternative QoS profiles can be provided by the apparatus for a communication between the apparatus and the user equipment and about controlling transmitting, to the network node, an indication that an alternative QoS profile can be provided by the apparatus; and controlling transmitting, to the network node, an indication for configuring the user equipment based on the requested QoS profile.
	However Ricca teaches in page 10 in lines 3- 8 about first network entity (i.e. network node) and second network entity (i.e. an apparatus); wherein second network entity is configured to receive from first network entity a message having multiple QoS profiles; now refer to lines 9- 10 of same page 10 about the message may be a HO based request message; further see lines 11- 17 of same page 10 about the second network entity of the second aspect provides a solution for multi-QoS profile support during UE mobility, i.e. during the HO, because it is able to select a QoS profile and send back (i.e. to first network entity) an according response message based on the selected QoS profile. The second network entity mays select an active QoS profile, or may select an alternative QoS profile from the message. The second network entity may also select an original QoS profile. This depends of course on what QoS profiles/QoS levels are supported by the second network entity. However, QoS level upgrade and/or downgrade are supported; further see Fig. 4 last six lines of page 24 and refer to page 25 about handover ACK message as a response message and also see RRC connection reconfiguration with target cell info with supported QoS profile.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ricca with the teachings of Roya to make system more effective. Having a mechanism wherein having alternative QoS profile in a request message and about determining that at least one of the one or more alternative QoS profiles can be provided by the apparatus for a communication between the apparatus and the user equipment and about controlling transmitting, to the network node, an indication that an alternative QoS profile can be provided by the apparatus; and controlling transmitting, to the network node, an indication for configuring the user equipment based on the requested QoS profile; greater way resources can be utilized/managed to carry out more reliable communication in the communication system.

	Regarding claim 2, Roya in view of Ricca states as per claim 1, wherein the alternative QoS profile is the QoS profile of the one or more alternative QoS profiles 

	Regarding claim 3, Roya in view of Ricca states as per claim 1, wherein the indication for configuring the user equipment comprises QoS parameters defined based on the requested QoS profile; already discussed above see Ricca in page 10 in lines 3- 8 about first network entity (i.e. network node) and second network entity (i.e. an apparatus); wherein second network entity is configured to receive from first network entity a message having multiple QoS profiles; now refer to lines 9- 10 of same page 10 about the message may be a HO based request message; further see lines 11- 17 of same page 10 about the second network entity of the second aspect provides a solution for multi-QoS profile support during UE mobility, i.e. during the HO, because it is able to select a QoS profile and send back (i.e. to first network entity) an according response message based on the selected QoS profile. The second network entity mays select an active QoS profile, or may select an alternative QoS profile from the message. The second network entity may also select an original QoS profile. This depends of course on what QoS profiles/QoS levels are supported by the second network entity. However, QoS level upgrade and/or downgrade are supported; further see Fig. 4 last six lines of page 24 and refer to page 25 about handover ACK message as a response message and also see RRC connection reconfiguration with target cell info with supported QoS profile.

claim 4, Roya in view of Ricca states as per claim 1, wherein transmitting the indication for configuring the user equipment based on the requested QoS profile causes the network node to transfer the indication to the user equipment in a radio resource control configuration message; already discussed above see Ricca refer in context with page 10 lines 3- 17 to Fig. 4 RRC connection reconf.

	Regarding claim 5, Roya in view of Ricca states as per claim 1, wherein the indications to the network node are comprised in one message; already discussed above see Ricca refer in context with page 10 lines 3- 17 (response message) to Fig. 4 that response message as a handover REQ ACK  message.

	Regarding claim 6, Roya in view of Ricca states as per claim 1, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to perform:
determine that the requested QoS profile can be provided by the apparatus for the communication between the apparatus and the user equipment;
control changing the communication parameters such that the communication is based on the requested QoS profile; Ricca Ricca teaches in page 10 in lines 3- 8 about first network entity (i.e. network node) and second network entity (i.e. an apparatus); wherein second network entity is configured to receive from first network entity a message having multiple QoS profiles; now refer to lines 9- 10 of same page 10 about the message may be a HO based request message; further see lines 11- 17 of same page 10 about the second network entity of the second aspect provides a solution for because it is able to select a QoS profile and send back (i.e. to first network entity) an according response message based on the selected QoS profile. The second network entity mays select an active QoS profile, or may select an alternative QoS profile from the message. The second network entity may also select an original QoS profile (see page 6 lines 25- 30 about the preferred QoS profile (i.e. requested one) may be an original QoS profile ). This depends of course on what QoS profiles/QoS levels are supported by the second network entity. However, QoS level upgrade and/or downgrade are supported; further see Fig. 4 last six lines of page 24 and refer to page 25 about handover ACK message as a response message and also see RRC connection reconfiguration with target cell info with supported QoS profile.

	Regarding claim 7, Roya in view of Ricca states as per claim 1, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to perform:
determine that the alternative QoS profile cannot anymore be provided by the apparatus for the communication between the apparatus and the user equipment; control changing the communication parameters such that the communication is based on another one of the one or more alternative QoS profiles; Ricca see page 22 lines 6- 19 about multiple HO request messages.

	Regarding claim 8, Roya in view of Ricca states as per claim 1, wherein the at least one memory and the computer program code are configured, with the at least one in which the profiles are associated with the session from the beginning of the session and are not changing, in accordance with embodiments of the present invention one or more QoS profiles may be added or replaced or removed from the set or plurality of QoS profiles associated with the session. In other words, other than in conventional approaches, the set or plurality of QoS profiles initially associated with the session, e.g., the set or plurality of QoS profiles associated with the session when establishing the session, may be updated or dynamically adapted during session’s activity or while the session is active using one or more new QoS profiles not initially associated with the session. Hence Roya states about not sending or restrain from sending reconfiguration message to UE.

	Regarding claim 9, Roya in view of Ricca states as per claim 1, wherein the message comprising the requested QoS profile and one or more alternative QoS profiles is comprised in a handover request message or in a secondary node addition message; Ricca refer to page 10 in lines 3- 8 about first network entity (i.e. network node) and second network entity (i.e. an apparatus); wherein second network entity is HO based request message; further see lines 11- 17 of same page 10 about the second network entity of the second aspect provides a solution for multi-QoS profile support during UE mobility, i.e. during the HO, because it is able to select a QoS profile and send back (i.e. to first network entity) an according response message based on the selected QoS profile. The second network entity mays select an active QoS profile, or may select an alternative QoS profile from the message. The second network entity may also select an original QoS profile. This depends of course on what QoS profiles/QoS levels are supported by the second network entity. However, QoS level upgrade and/or downgrade are supported; further see Fig. 4 last six lines of page 24 and refer to page 25 about handover ACK message as a response message and also see RRC connection reconfiguration with target cell info with supported QoS profile. 

	Regarding claim 10, Roya in view of Ricca states as per claim 1, wherein the indication for configuring the user equipment based on the requested QoS profile is comprised in a handover acceptance message or in a secondary node acceptance message; Ricca refer to page 10 in lines 3- 8 about first network entity (i.e. network node) and second network entity (i.e. an apparatus); wherein second network entity is configured to receive from first network entity a message having multiple QoS profiles; now refer to lines 9- 10 of same page 10 about the message may be a HO based request message; further see lines 11- 17 of same page 10 about the second network entity of the second aspect provides a solution for multi-QoS profile support during UE mobility, i.e. during the HO, because it is able to select a QoS profile and send back (i.e. to first network entity) an according response message based on the selected QoS profile. The second network entity mays select an active QoS profile, or may select an alternative QoS profile from the message. The second network entity may also select an original QoS profile. This depends of course on what QoS profiles/QoS levels are supported by the second network entity. However, QoS level upgrade and/or downgrade are supported; further see Fig. 4 last six lines of page 24 and refer to page 25 about handover ACK message as a response message and also see RRC connection reconfiguration with target cell info with supported QoS profile.

	Regarding claim 11, Roya in view of Ricca states as per claim 1, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to perform: control informing a core network about the requested or alternative QoS profile that is to be used for the communication between the apparatus and the user equipment; Ricca see Fig. 4 notification message to SMF.

	Regarding claim 12, Roya in view of Ricca states as per claim 1, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to perform: control communicating with the user equipment, wherein the communication is at least temporarily based on the alternative (i.e. network node) and second network entity (i.e. an apparatus); wherein second network entity is configured to receive from first network entity a message having multiple QoS profiles; now refer to lines 9- 10 of same page 10 about the message may be a HO based request message; further see lines 11- 17 of same page 10 about the second network entity of the second aspect provides a solution for multi-QoS profile support during UE mobility, i.e. during the HO, because it is able to select a QoS profile and send back (i.e. to first network entity) an according response message based on the selected QoS profile. The second network entity mays select an active QoS profile, or may select an alternative QoS profile from the message. The second network entity may also select an original QoS profile. This depends of course on what QoS profiles/QoS levels are supported by the second network entity. However, QoS level upgrade and/or downgrade are supported; further see Fig. 4 last six lines of page 24 and refer to page 25 about handover ACK message as a response message and also see RRC connection reconfiguration with target cell info with supported QoS profile; further refer to Ricca see page 22 lines 6- 19 about multiple HO request messages.

	Regarding claim 13, Roya states method at a first network node, comprising (see Fig. 7 target gNB as a first network node and source gNB as a second network node):
	receiving, from a second network node (see Fig. 7, source gNB as a network node), a message comprising a requested quality of service (QoS) profile and one or more alternative QoS profiles, wherein the QoS profiles are associated with a communication with a user equipment (see Fig. 7, step 3 as a HO request message having QoS profiles);
	determine that the requested QoS profile cannot be provided by the first network node for a communication between the first network and the user equipment (see Fig. 7 UE as a user equipment, further refer to step 4…the target gNB performs the admission control taking into consideration the subset or all of the plurality of QoS profiles received or indicated in the HO request and determines, as described above, a new QoS profile the target gNB is capable to provide which is also referred to as to the QoS profile admitted by the target gNB or as the admitted QoS profile (i.e. hence determination about requested QoS profile cannot be provided ). The QoS profile admitted by the target gNB is included in the HO response at “5…..the admitted QoS profile may be different from the current or source QoS profile provided by the source base station; see page 28 lines 30- 35 and page 29 lines 1- 14).
	Here Roya teaches about requested QoS profiles but fails to explicitly state about alternate QoS profile and also silent about determine that at least one of the one or 
	However Ricca teaches in page 10 in lines 3- 8 about first network entity (i.e. network node) and second network entity (i.e. an apparatus); wherein second network entity is configured to receive from first network entity a message having multiple QoS profiles; now refer to lines 9- 10 of same page 10 about the message may be a HO based request message; further see lines 11- 17 of same page 10 about the second network entity of the second aspect provides a solution for multi-QoS profile support during UE mobility, i.e. during the HO, because it is able to select a QoS profile and send back (i.e. to first network entity) an according response message based on the selected QoS profile. The second network entity mays select an active QoS profile, or may select an alternative QoS profile from the message. The second network entity may also select an original QoS profile. This depends of course on what QoS profiles/QoS levels are supported by the second network entity. However, QoS level upgrade and/or downgrade are supported; further see Fig. 4 last six lines of page 24 and refer to page 25 about handover ACK message as a response message and also see RRC connection reconfiguration with target cell info with supported QoS profile. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of 

	Regarding claim 14, Roya in view of Ricca states as per claim 13, wherein the indication for configuring the user equipment comprises QoS parameters defined based on the requested QoS profile; already discussed above see Ricca in page 10 in lines 3- 8 about first network entity (i.e. network node) and second network entity (i.e. an apparatus); wherein second network entity is configured to receive from first network entity a message having multiple QoS profiles; now refer to lines 9- 10 of same page 10 about the message may be a HO based request message; further see lines 11- 17 of same page 10 about the second network entity of the second aspect provides a solution for multi-QoS profile support during UE mobility, i.e. during the HO, because it is able to select a QoS profile and send back (i.e. to first network entity) an according response message based on the selected QoS profile. The second network entity mays select an active QoS profile, or may select an alternative QoS profile from the message. The second network entity may also select an original 

	Regarding claim 15, Roya in view of Ricca states as per claim 13, the method further comprising: determining that the requested QoS profile can be provided by the apparatus for the communication between the apparatus and the user equipment; changing the communication parameters such that the communication is based on the requested QoS profile; Ricca Ricca teaches in page 10 in lines 3- 8 about first network entity (i.e. network node) and second network entity (i.e. an apparatus); wherein second network entity is configured to receive from first network entity a message having multiple QoS profiles; now refer to lines 9- 10 of same page 10 about the message may be a HO based request message; further see lines 11- 17 of same page 10 about the second network entity of the second aspect provides a solution for multi-QoS profile support during UE mobility, i.e. during the HO, because it is able to select a QoS profile and send back (i.e. to first network entity) an according response message based on the selected QoS profile. The second network entity mays select an active QoS profile, or may select an alternative QoS profile from the message. The second network entity may also select an original QoS profile (see page 6 lines 25- 30 about the preferred QoS profile (i.e. requested one) may be an original QoS profile ). This depends of course on what QoS profiles/QoS levels are supported by the second 

	Regarding claim 16, Roya in view of Ricca states as per claim 13, the method further comprising: determining that the alternative QoS profile cannot anymore be provided by the apparatus for the communication between the apparatus and the user equipment; changing the communication parameters such that the communication is based on another one of the one or more alternative QoS profiles.; Ricca see page 22 lines 6- 19 about multiple HO request messages.

	Regarding claim 17, Roya in view of Ricca states as per claim 13, the method further comprising: restraining from causing a radio resource control reconfiguration indication to be sent to the user equipment due to the change of the communication parameters; here Roya states on page 7 last four lines and page 8 first two lines about selecting a new QoS profile which is the same as the current profile and in this case there is no need to send reconfiguration message (inherently stated); further see page 20 last twenty lines about QoS profile may be the same…. thus, other than in conventional approaches, in which the profiles are associated with the session from the beginning of the session and are not changing, in accordance with embodiments of the present invention one or more QoS profiles may be added or replaced or removed from the set or plurality of QoS profiles associated with the session. In other words, other than in conventional approaches, the set or plurality of QoS profiles initially associated with the session, e.g., the set or plurality of QoS profiles associated with the session when establishing the session, may be updated or dynamically adapted during session’s activity or while the session is active using one or more new QoS profiles not initially associated with the session. Hence Roya states about not sending or restrain from sending reconfiguration message to UE.

	Regarding claim 18, Roya in view of Ricca states as per claim 13, wherein the message comprising the requested QoS profile and one or more alternative QoS profiles is comprised in a handover request message or in a secondary node addition message, and wherein the indication for configuring the user equipment based on the requested QoS profile is comprised in a handover acceptance message or in a secondary node acceptance message; Ricca refer to page 10 in lines 3- 8 about first network entity (i.e. network node) and second network entity (i.e. an apparatus); wherein second network entity is configured to receive from first network entity a message having multiple QoS profiles; now refer to lines 9- 10 of same page 10 about the message may be a HO based request message; further see lines 11- 17 of same page 10 about the second network entity of the second aspect provides a solution for multi-QoS profile support during UE mobility, i.e. during the HO, because it is able to select a QoS profile and send back (i.e. to first network entity) an according response message based on the selected QoS profile. The second network entity mays select an active QoS profile, or may select an alternative QoS profile from the handover ACK message as a response message and also see RRC connection reconfiguration with target cell info with supported QoS profile.

	Regarding claim 19, Roya in view of Ricca states as per claim 13, the method further comprising: informing a core network about the requested or alternative QoS profile that is to be used for the communication between the apparatus and the user equipment.; Ricca see Fig. 4 notification message to SMF.

	Regarding claim 20, Roya states computer program product embodied on a distribution medium readable by a computer and comprising program instructions which, when loaded into an apparatus, execute a method comprising (see Fig. 7 target gNB as an apparatus and source gNB as a network node):
	control receiving, from a network node, a message comprising a requested quality of service (QoS) profile and one or more alternative QoS profiles, wherein the QoS profiles are associated with a communication with a user equipment (see Fig. 7, step 3 as a HO request message having QoS profiles);
	determine that the requested QoS profile cannot be provided by the apparatus for a communication between the apparatus and the user equipment (see Fig. 7 UE as a user equipment, further refer to step 4…the target gNB performs the admission a new QoS profile the target gNB is capable to provide which is also referred to as to the QoS profile admitted by the target gNB or as the admitted QoS profile (i.e. hence determination about requested QoS profile cannot be provided ). The QoS profile admitted by the target gNB is included in the HO response at “5…..the admitted QoS profile may be different from the current or source QoS profile provided by the source base station; see page 28 lines 30- 35 and page 29 lines 1- 14). 
	Here Roya teaches about requested QoS profiles but fails to explicitly state about alternate QoS profile and also silent about determining that at least one of the one or more alternative QoS profiles can be provided by the apparatus for a communication between the apparatus and the user equipment and about controlling transmitting, to the network node, an indication that an alternative QoS profile can be provided by the apparatus; and controlling transmitting, to the network node, an indication for configuring the user equipment based on the requested QoS profile.
(i.e. network node) and second network entity (i.e. an apparatus); wherein second network entity is configured to receive from first network entity a message having multiple QoS profiles; now refer to lines 9- 10 of same page 10 about the message may be a HO based request message; further see lines 11- 17 of same page 10 about the second network entity of the second aspect provides a solution for multi-QoS profile support during UE mobility, i.e. during the HO, because it is able to select a QoS profile and send back (i.e. to first network entity) an according response message based on the selected QoS profile. The second network entity mays select an active QoS profile, or may select an alternative QoS profile from the message. The second network entity may also select an original QoS profile. This depends of course on what QoS profiles/QoS levels are supported by the second network entity. However, QoS level upgrade and/or downgrade are supported; further see Fig. 4 last six lines of page 24 and refer to page 25 about handover ACK message as a response message and also see RRC connection reconfiguration with target cell info with supported QoS profile. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ricca with the teachings of Roya to make system more effective. Having a mechanism wherein having alternative QoS profile in a request message and about determining that at least one of the one or more alternative QoS profiles can be provided by the apparatus for a communication between the apparatus and the user equipment and about controlling transmitting, to the network node, an indication that an alternative QoS 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468

/PARTH PATEL/Primary Examiner, Art Unit 2468